DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references relevant to at least independent Claims 1, 15, and 19 are Song et al. (“Highly Anistropic Sb2Se3 Nanosheets: Gentle Exfoliation from the Bulk Precursors Possessing 1D Crystal Structure”) and Ren et al. (“Large-scale production of ultrathin topological insulator bismuth telluride nanosheets by a hydrothermal intercalation and exfoliation route”).

Song teaches the formation of two dimensional Sb2Se3, Sb2S3, and Bi2S3 nanosheets (Abstract, last paragraph of page 5). Song teaches that said nanosheets are synthesized via a method comprising steps such as providing bulk Sb2Se3, Sb2S3, or Bi2S3 precursor materials, performing an intercalation process (i.e. water intercalation via repeated freeze/thaw cycles), and performing centrifugation, ultrasonication, and collection processes (Experimental Section, “Preparation of 2D Nanosheets”).


However, independent Claims 1, 15, and 19 each recite, at least, a method which synthesizes two-dimensional nanosheets from a bulk precursor, wherein said nanosheets and said bulk precursor are formed of Sb2Se3, Sb2S3, Bi2S3, or Sb2Te3. In particular, said method comprises specific steps of solvothermal intercalation of lithium, sonication as a means of exfoliation, centrifugation as a means of separation, washing, freeze drying, and collecting in order to produce Sb2Se3, Sb2S3, Bi2S3, or Sb2Te3 nanosheets (wherein said nanosheets are further incorporated into an anode as in Claim 15, or said nanosheets are further incorporated into an anode comprised in a battery as in Claim 19). 

Accordingly, while Song teaches the formation two dimensional Sb2Se3, Sb2S3, and Bi2S3 nanosheets, Song’s method of synthesizing said nanosheets does not, at a minimum, incorporate a step of solvothermal intercalation of lithium into the bulk precursor material, or incorporate a step of freeze drying said nanosheets after said nanosheets have specifically been separated and washed, wherein said washing is performed after both a sonication process and a centrifugation process. Moreover, Song neither teaches nor suggests that the two dimensional Sb2Se3, Sb2S3, and Bi2S3 nanosheets are further incorporated into an anode or into an anode comprised in a battery. Furthermore, Ren does not cure the aforementioned deficiencies of Song. While Ren discloses a hydrothermal lithium intercalation process, Ren only teaches said process in the context of the intercalation of a bismuth telluride .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729